Broyles, C. J.
1. None of the excerpts from the charge of the court excepted to, when considered in connection with the entire charge, contains material error.
2. The issue in this case was wholly one of fact, to wit, whether the land of the plaintiff in error was properly included in the drainage district as surveyed and reported upon in accordance with the law (Ga. L. 1911, *310p. 108) ; and upon the hearing of her objections to the report of the viewers, and the de novo hearing upon appeal to the superior court, the jury were authorized to find that her lands would be benefitted by the proposed drainage canal, that the ditch already upon her land was insufficient to properly drain it, and that the construction of the new canal through her land was essential to the complete drainage project for the betterment of the health of the community and the proper drainage and improvement of the other lands included in that drainage district.
Decided May 11, 1920.
Appeal; from Henry superior court'—Judge Searcy. January 19, 1920.
Brown & Brown, for plaintiff in error.
Reagan & Reagan, contra.
3. The question as to whether the lands of the plaintiff in error were improperly classified in the report of the viewers, in that all her lands should have been put in the lowest class, was not raised by the pleadings in the case. Furthermore, it does not appear from the record that this was one of the issues upon the trial; nor is such question raised in any of the grounds of the motion for a new trial, and the only assignment of error in the bill of exceptions is as to the judgment overruling the motion for a new trial. This question, therefore, can not be considered by this court.
4. The court did not err in refusing to grant a new trial.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.